Citation Nr: 1743286	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  02-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD) prior to April 22, 2003; and a rating in excess of 50 percent from that date.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  As a consequence of rating decisions between then and now, the Veteran now has a 30 percent rating for her MDD from November 30, 2001 until April 21, 2003, and a 50 percent rating from April 22, 2003.  These ratings are at issue on appeal.  She also has temporary total ratings for MDD pursuant to 38 C.F.R. § 4.29 in association with hospital treatment for MDD, from December 27, 2004 to March 1, 2005; and from August 17, 2005 to October 1, 2005.  

In February 2013, when the matters of additional compensation for psychiatric and right and left knee disabilities were on appeal (the only service-connected disabilities at the time), the Board found that the matter of entitlement to a TDIU had been raised by the record, noting that during the Veteran's June 2003 VA examination (an orthopedic examination concerning her knees) and in an April 2007 statement (concerning impairment due to her knees), she alleged that she was unemployable due to her service-connected disabilities.  The Board decided the matter of the ratings to be assigned for the Veteran's knee disabilities individually in August 2016, and remanded the matter of TDIU due to combined disability from her knees.  Following the Board's August 2016 remand, the Veteran has been awarded a TDIU due to combined disability of her knees.  

As the Board noted in its August 2016 remand, the Veteran indicated in October 2011 that she did not want a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

From November 30, 2001 to March 26, 2003, the Veteran's service-connected MDD did not produce occupational and social impairment with reduced reliability and productivity.  From March 27, 2003 to April 21, 2003, it produced or nearly approximated total occupational and social impairment.  From April 22, 2003 to present, it does not produce occupational and social impairment, with deficiencies in most areas.   


CONCLUSIONS OF LAW

The criteria for a rating in excess of 30 percent for MDD from November 30, 2001 to March 26, 2003 or for a rating in excess of 50 percent for it from April 22, 2003 are not met.  However, the criteria for a 100 percent schedular rating from March 27, 2003 to April 21, 2003 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for higher ratings than 30 and 50 percent for her service-connected MDD.  She filed her current claim on November 30, 2001, and her MDD is currently rated as 30 percent disabling from that date until April 21, 2003, and as 50 percent disabling from April 22, 2003.  

MDD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.     

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

On VA examination in February 2002, the Veteran complained of anxiety, sleep disturbance, and fear, and reported that she tended to avoid people.  She had had relationships, and also would go out and spend time with her parents.  She was casually dressed, emotional, and crying at times during the mental status examination interview, and her mood was depressed.  Her thought processes were logical and goal directed, and there was no evidence of a thought disorder.  She was functioning in the normal range of intellectual ability, but recent and remote memory were fair.  There appeared to be a lack of concentration, probably due to depression.  She was not suicidal or homicidal.  The diagnosis was MDD, and the GAF was 55.  

An April 2 to 22, 2003 (20-day) VA hospital discharge summary indicates that the Veteran was hospitalized because of chronic debilitating pain and inability to cope with life.  She had had about 6 or 7 surgeries on each knee, as well as cervical spine and back and shoulder surgery, and was wheelchair bound and walked with a walking cane at home.  During the week prior to admission, she had overdosed on Restoril, taking about 8 or 9 pills and wanting to go to sleep and not wake up.  She felt that nobody loved or cared about her.  On hospital admission, she spoke in a slow, hesitant, and monotonous voice which was barely audible, and questions had to be repeated.  She did not have any eye contact and said she felt depressed and that if she did not get help for her pain, she might as well die.  She reported feeling hopeless and helpless and denied any active thoughts to hurt herself or others, but while she was in the hospital, she reported hearing a voice calling her name and had been seeing snakes.  Her attention and concentration were fair.  During hospitalization, she was placed on multiple medications, including psychiatric medications, for her multiple problems, and she was also treated with both group and individual therapy.  Her mood and affect gradually brightened during the duration of her stay, and she was no longer hearing voices and her voice became louder and she was making better eye contact.  At times, she was smiling and even posing some jokes.  Prior to discharge, her mood and affect were bright and she was not having suicidal ideation.  On hospital discharge on April 22, 2003, when she had reached maximum hospital benefit, the diagnosis was major depressive episode with psychotic features, resolved.  Her GAF was 55 and that was the highest it had been in the past year. 

On VA examination in November 2011, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships were reported.  The Veteran also reported that since running out of psychotropic medication two weeks prior, she had been having auditory and visual hallucinations at night; and that she felt compelled to wash all of her dishes every other day, and checked door locks.  The numerous other listed exemplary symptoms from 38 C.F.R. § 4.130, reported above, were not reported as applicable.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  

On VA psychiatric examination in July 2014, the Veteran was continuing to reside with her mother, 2 sisters, and 5 nieces.  One of her sisters and 4 nieces did not care for her.  The Veteran reported that she stayed isolated in her room unless she was in her mother's room, and that she really did not go anywhere or have any social life.  She reported that she keeps her bedroom door locked because she is afraid that one of her family members will harm her, and she added that one of her family members had threatened her.  It was noted that a June 2014 medical record reports that she had called in to request a refill of citalopram, and denied suicidal and homicidal ideation at that time.  Her grooming and hygiene were good, and mood/affect was dysphoric.  She appeared anxious.  There were no signs of psychosis.  Thought processes were logical and goal-directed.  Speech was spontaneous, normal, and easily understood.  The examiner noted that the Veteran endorsed severe signs of depression on a self-report measure, and a number of her symptoms were enumerated by the examiner.  In the examiner's opinion, the Veteran's depression would likely cause moderate difficulty if required to work in an environment that required frequent, prolonged social contact, due to her irritability.  She was able to communicate effectively and follow at least simple instructions.  The diagnosis was moderate recurrent MDD.  The examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized the Veteran's level occupational and social impairment with regard to all mental diagnoses.  

A VA medical opinion was obtained in February 2015.  The examiner reported that the Veteran's depression would likely result in periods of poor productivity due to anhedonia and some difficulty with complex attention and concentration, and that her irritability would likely cause problems if working closely with others or in a public setting.  Her depression alone would likely not cause significant difficulty following simple instructions or completing routine tasks, whether in a sedentary or physical work setting, and she was able to communicate effectively.  

On VA psychiatric examination in March 2017, the Veteran still had essentially the same living arrangements as was reported on VA examination in July 2014.  Her mother told her she is nothing and her sister hit her during an altercation in the prior month.  She was sad and worried, but she still had things to enjoy, such as singing.  She slept well on medication, and denied suicidal ideation.  Out of the many symptoms enumerated in 38 C.F.R. § 4.130 and listed for the examiner to check as actively applying, only depressed mood was checked.  The Veteran arrived on time for the examination and was clean and well groomed.  She was alert and oriented in all spheres, and was cooperative and engaging during the session, maintaining good eye contact.  Her speech was normal for rate, prosody, tone, volume, and content.  Her thought process was linear and goal directed, and thought content was unremarkable.  Her memory, cognition, insight, and impulse control appeared to be intact, and there was no evidence of hallucinations.  The diagnosis was moderate recurrent MDD.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses. 

Treatment reports are of record, with at least one showing a GAF below 51.  The reports contain no indications that prior to March 27, 2003, the Veteran's MDD produced occupational and social impairment with reduced reliability and productivity due to its symptoms, or that since April 22, 2003, it has produced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to its symptoms (with times when she was granted benefits under 38 C.F.R. § 4.30 for psychiatric hospitalizations not being/not being able to be considered).  

November 30, 2001 to March 27, 2003

Based on the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected MDD from November 30, 2001 to March 27, 2003, as occupation and social impairment with reduced reliability and productivity were not shown during that period.  The VA examination in February 2002 showed that the Veteran had relationships and would go out and spend time with her parents, and she was casually dressed and had logical and goal directed thought processes with no evidence of a thought disorder.  Her intellectual ability was normal, she was not suicidal or homicidal, and her GAF was 55.  


March 27, 2003 to April 22, 2003

The Board next finds that from March 27, 2003 to April 22, 2003, a 100 percent schedular rating is warranted under 38 C.F.R. § 4.130, Diagnostic Code 9434, as total occupational and social impairment was shown or nearly approximated.  During that period, during the week before she was hospitalized on April 2, 2003, she had been unable to cope with life and had overdosed on Restoril, did not want to wake up, and felt that nobody loved or cared about her.  On hospitalization, her speech was slow, hesitant, monotonous, and barely audible, and questions had to be repeated.  She also had auditory and visual hallucinations.  This shows or nearly approximates total occupational and social impairment starting on March 27, 2003, one week prior to hospital admission.  As sustained improvement on the outside might not have been expected until the date of hospital discharge, the 100 percent schedular rating will be extended until the April 22, 2003 date of hospital discharge, to afford her every consideration.

April 22, 2003 to present

Next, the Board finds that from April 22, 2003 to present, no more than a 50 percent rating is warranted under the general rating formula, as the Veteran does not have occupational and social impairment, with deficiencies in most areas due to her MDD during this time period.  At the time of the November 2011 VA examination, she reported mere difficulty in establishing and maintaining effective work and social relationships.  Numerous exemplary symptoms for a 70 percent rating were absent, and the examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  The situation appeared similar on VA examinations in July 2014 and March 2017, as reflected by the report of her living situation, grooming and hygiene, other clinical findings, and the examiner summaries of the impairment caused by her MDD.  Additionally, in February 2015, a VA examiner indicated that the Veteran's MDD would not likely cause significant difficulty in following simple instructions or completing routine tasks, consistent with no more than a 50 percent rating.  

The preponderance of the evidence is against higher ratings than indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for her lengthy period of honorable service, and wishes her the best in her endeavors.  


ORDER

A rating in excess of 30 percent for MDD from November 30, 2001 to March 26, 2003 or in excess of 50 percent from April 22, 2003 to present is denied.  

A 100 percent rating is granted for MDD from March 27, 2003 to April 21, 2003, subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


